t c memo united_states tax_court robert john kayian transferee petitioner v commissioner of internal revenue respondent nicholaus m kayian transferee petitioner v commissioner of internal revenue respondent docket nos filed date geoffrey todd hodges for petitioners randall b pooler for respondent memorandum findings_of_fact and opinion chiechi judge in separate notices of transferee_liability notices respondent determined that petitioner robert john kayian robert kayian and petitioner nicholaus m kayian nicholaus kayian are liable as transferees in amounts not ex- ceeding dollar_figure and dollar_figure respectively plus interest thereon as provided by law for the unpaid federal_income_tax tax_liability of harry k kayian sr mr kayian sr for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively plus interest thereon as provided by law mr kayian sr 's unpaid tax_liability we must decide whether those determinations should be sustained we hold that they should findings_of_fact some of the facts have been stipulated and are so found at the time robert kayian filed his petition in this case he resided in brandon florida at the time nicholaus kayian filed his petition in this case he resided in tampa florida mr kayian sr who died intestate on date after a long illness was the father of petitioner robert kayian harry kaylan jr mr kayian jr kenneth v kayian richard h kayian and karen kayian aubel and the grandfather of pe- titioner nicholaus kayian kenneth j kayian-beck and kaitlynn br kayian mr kayian jr is the father of nicholaus kayian in date mr kayian sr who had been married to beatrice l kayian beatrice kayian met nancy livingston f k a ‘unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure nancy kayian ms livingston and they were married in mr kayian jr did not like ms livingston who was only a few years older than he was and was suspicious of her intentions in marrying his father after mr kayian sr married ms livingston the relationship of mr kayian jr with his father changed in that inter alia mr kayian jr never had the opportunity to be alone with him from sometime in until mid-date mr kayian sr and ms livingston lived in aruba in housing provided by a resort for which mr kayian sr was selling time-shares in mid-date mr kayian sr and ms livingston moved from aruba to key west florida key west where they lived until july of that year in date they moved from key west to tampa florida tampa where they purchased a residence mr kayian sr had the title of that tampa residence placed solely in the name of ms livingston in an attempt to preclude the internal_revenue_service the service from using it in order to satisfy any outstanding tax_liability that he had sometime while mr kayian sr and ms livingston were living in aruba mr kayian sr acquired bearer bonds issued by natex investments a v v aruba bonds after they returned to the united_states mr kayian sr and ms livingston received statements with respect to those bonds on a regular basis during and the balance shown on those statements which included accrued interest was as high as dollar_figure around date mr kayian sr began receiving monthly payments with respect to the aruba bonds mr kayian sr and ms livingston did not file any_tax returns returns while they were living in aruba as of date mr kayian sr had not filed returns for taxable years through nor had he made any estimated_tax payments during through or thereafter during and because the service's records showed that substantial amounts of income had been reported to the service as having been paid to mr kayian sr during through and that mr kayian sr should have filed returns for those years revenue_officer john shatraw mr shatraw of the service's collection_division was assigned to investigate and to issue a summons with respect to those delinguent returns in early date mr shatraw served a summons summons on mr kayian sr to compel him to produce the books_and_records necessary to prepare and file his returns for through mr kayian sr had not filed his returns for and prior to date when he and mr kayian jr met with mr shatraw about the summons date meet-- ing nor did he bring those returns to that meeting mr kayian sr disclosed to mr shatraw at the date meeting that he had throat cancer and requested additional time within which to prepare and file his returns for and mr shatraw granted mr kayian sr 's request mr kayian jr recommended to mr kayian sr that he retain a return preparer to assist him in the preparation of his delinquent returns mr kayian jr referred mr kayian sr to ashley lanier mr lanier a certified_public_accountant since who had extensive experience in the preparation of returns and whom mr kayian jr was using as his return preparer mr kaylan sr retained mr lanier and met with him on several occasions as part of mr lanier's efforts to obtain from mr kaylan sr information including information about any interest and other income that mr kayian sr received that mr lanier needed in order to prepare mr kayian sr 's returns for and and joint returns of mr kayian sr and ms livingston for and mr kayian jr was present at two of those meetings mr kayian sr never disclosed to mr lanier that he owned the aruba bonds or that he received interest_income from those or any other bonds on date date and date respectively mr kayian sr filed the returns for and that mr lanier had prepared for him each of those returns showed that tax was due respondent assessed the tax shown due in those returns plus applicable additions to tax and interest on date date and date re- spectively on date and date respectively mr kayian sr and ms livingston filed joint returns for and that mr lanier had prepared for them each of those returns showed tax due we shall sometimes refer to the tax_liabilities including applicable additions to tax and interest of mr kayian sr for the years through as through tax_liability and for the years through as through tax_liability mr kayian sr did not pay his through tax_liability when he filed returns for those years consequently mr shatraw turned his attention to the collection of that tax_liability in order to determine the financial ability of mr kaylan sr to pay his through tax_liability mr shatraw asked mr kayian sr to complete and submit form 433-a collection information statement for individuals the service uses form 433-a to obtain financial information e g income assets and liabilities regarding a taxpayer on which the investigating revenue_officer can rely in making a determination about a taxpayer's ability to pay tax due on or about date mr kayian sr submitted a completed form 433-a to mr shatraw which he signed under penalties of perjury mr kayian sr 's form 433-a mr lanier was not actively involved in the preparation or submission of that form in mr kayian sr 's form 433-a mr kayian sr indicated inter alia that he maintained an ira with jackson national insurance_company jackson national but he did not indicate the balance in that account that he owned two condominium units in key west key west condominiums in which he had equity totaling dollar_figure that he did not own any life_insurance policies that he owned mortgage notes receivable worth dollar_figure on certain time-share units time-shares that he anticipated an increase in his income that he was involved in court proceedings regarding alimony that he had owned another condominium unit in key west which had been re- possessed and that he had not made any recent transfers of assets for less than full value mr kayian sr did not dis- close the aruba bonds in the form 433-a that he completed and submitted to mr shatraw nor did he disclose in that form that he maintained with continental life accident company con- tinental an annuity_contract continental annuity_contract and a separate group_life_insurance policy continental group_life_insurance policy in determining the potential to collect mr kayian sr 's through tax_liability mr shatraw relied on mr although not altogether clear from the record it appears that the ira with jackson national to which mr kayian sr was referring consisted of an annuity_contract that he had purchased from jackson national on date jackson national annuity_contract kaylan sr 's form 433-a although he attempted to verify the accuracy and completeness of that form and made a few notations on that form based principally on his discussions with mr kaylan sr since certain assets that mr kayian sr listed in that form were located in the vicinity of miami florida miami mr shatraw contacted the miami office of the service's col- lection division for assistance in verifying mr kayian sr 's form 433-a however that office was unable to provide any assistance to mr shatraw because its operations were temporarily affected due to hurricane andrew mr kayian sr never disclosed to mr shatraw or other personnel of the service that he owned the aruba bonds and it would have been almost impossible for the service to discover such an offshore asset if mr kayian sr had informed mr shatraw about those aruba bonds mr shatraw would have required mr kayian sr to liquidate those bonds and apply the bond proceeds toward satisfaction of his through tax li- ability mr kayian sr consistently represented to mr shatraw that he intended to pay in full his through tax_liability between date and date mr kayian sr made payments to the service totaling approximately dollar_figure that the service credited to his tax_liability for mr kayian sr obtained approximately dollar_figure of those payments by liquidating certain assets listed in mr kayian sr 's form 433-a on date due to the failure of mr kayian sr to pay in full his through tax_liability the service recorded a notice_of_federal_tax_lien in an amount totaling dollar_figure in hillsborough county florida mr kayian sr made no further payments of his outstanding tax_liability after date at some time between date and date the collection of mr kayian sr 's through tax 1li- ability was transferred to revenue_officer claude a stephens mr stephens on date mr stephens sent mr kaylan sr a final notice of intention to levy with respect to the respective taxes that were shown due in the and joint returns that mr kayian sr and ms livingston had sub- mitted to the service through at least date mr stephens communicated with mr lanier with respect to inter alia the assets and liabilities listed in mr kayian sr 's form 433-a the in- formation that mr lanier provided to mr stephens during those communications was based solely on information that mr lanier had obtained from mr kayian sr mr stephens was never made aware of the existence of the aruba bonds that mr kayian sr owned in addition to his discussions with mr lanier about mr kaylan sr 's tax situation mr stephens performed an independ- ent investigation to determine whether the information contained in mr kayian sr 's form 433-a was accurate and complete as part of mr stephens' investigation of mr kayian sr 's finan- cial situation mr stephens did not locate any assets owned by mr kayian sr that were not shown in mr kayian sr 's form 433-a however it would have been almost impossible for the service to discover offshore assets such as the aruba bonds on or about date mr stephens made handwritten notations on mr kayian sr 's form 433-a to update it including one notation which corrected a notation that mr shatraw had made on that form regarding ownership of one of the key west con- dominiums that mr kayian sr listed therein after the updates that mr shatraw and mr stephens made to mr kayian sr 's form 433-a that form indicated inter alia that mr kayian sr 's monthly expenses exceeded his monthly income by dollar_figure and that the mortgage notes which mr kayian sr owned on certain time-shares had a value of dollar_figure at some undisclosed time after mr kayian sr submitted to the service the returns for through that mr lanier had prepared mr lanier indicated to mr kayian sr that in light of the total amount of his through tax_liability and mr lanier's understanding of mr kayian sr 's limited re- sources mr kayian sr should consider submitting offers-in- compromise with respect to that tax_liability because mr kayian sr was not familiar with an offer-in-compromise mr lanier explained to him what such an offer is in recommending to mr kayian sr that he consider submitting an offer-in- compromise and in preparing separate offers-in-compromise with respect to mr kayian sr 's through tax_liability and mr kayian sr and ms livingston's joint tax_liability for and joint and tax_liability mr lanier relied on the information provided to him by mr kayian sr about his assets and did not independently verify that information at no point did mr kayian sr divulge to mr lanier that he owned the aruba bonds or any other bonds if mr kayian sr had informed mr lanier about the aruba bonds mr lanier would have disclosed that information to the service and it would have impacted mr lanier's preparation of offers-in-compromise for mr kayian sr on date mr kayian sr signed under penalties of perjury an amended offer-in-compromise that mr lanier had prepared in which he offered to satisfy for dollar_figure his through tax_liability through amended offer which totaled dollar_figure on the same date mr kayian sr and ms livingston signed under penalties of perjury an amended offer-in-compromise that mr lanier had prepared in which they offered to satisfy for the same dollar_figure their joint and tax_liability amended offer which totaled dollar_figure a document entitled collateral_agreement was at- tached to each of those amended offers-in-compromise each such document stated in pertinent part i harry k kayian sr submitted an amended offer dated in the amount of dollar_figure to compromise an unpaid federal_income_tax liability plus statutory additions for the period ended date date and date we harry k kayian sr nancy l kayian submitted an amended offer dated in the amount of dollar_figure to compromise an unpaid joint federal_income_tax 1li- ability plus statutory additions for the period ended date and date the purpose of this letter is to amend those offers by adding the following provision one payment of dollar_figure shall satisfy all offer payment requirements as to the total sum paid in full with respect to all offers described herein this agreement is contingent upon the acceptance of the above referenced offers reproduced lit-- erally the through amended offer and the amended offer gave the following response to a question which requested the taxpayer to state the reasons why each such offer should be accepted i cannot pay these taxes mr lanier sent mr stephens the through amended offer and the amended offer under a transmittal letter dated date that transmittal letter stated in pertinent part the new offers are for a total of dollar_figure in settlement of all income taxes interest and penalties for and mr stephens reviewed the foregoing amended offers-in-compromise based on the value of all of the assets disclosed in mr kayian sr 's form 433-a discussions with mr kayian sr and mr lanier and mr stephens' independ- ent investigation of mr kayian sr 's financial situation mr stephens prepared what the service refers to as a reasonable collection potential computation such a computation is used to ascertain the reasonable collection potential of a taxpayer who has submitted an offer-in-compromise to the service in pre- paring that reasonable collection potential computation with respect to mr kayian sr mr stephens did not include the value of the aruba bonds or any other assets or interests which mr kaylan sr owned but which were not disclosed in mr kayian sr 's form 433-a or in discussions with mr kayian sr and mr lanier based on the information provided by mr kayian sr and mr lanier mr stephens concluded that there existed a doubt as to the collectability of mr kayian sr 's through tax_liability and mr kayian sr and ms livingston's joint and tax_liability and that an acceptable offer-in-compromise of mr kayian sr 's through tax_liability was dollar_figure on date mr stephens recommended to his supervisor that the service accept the through amended offer and the amended offer if mr stephens had known of the existence of the aruba bonds he would not have made that rec- ommendation instead he would have requested that mr kayian sr liguidate those bonds and use the bond proceeds toward satisfaction of his outstanding tax_liability mr stephens' supervisor rejected mr stephens' recommendation that the service accept the through amended offer and the amended offer in a letter dated date mr lanier wrote to mr stephens concerning a proposed examination of mr kayian sr 's returns for and that letter stated it just seems pointless to go through with the examination because there are no more assets available to pay any additional taxes on date mr kayian sr withdrew the through amended offer and the amended offer mr kayian sr executed under oath a financial affidavit dated date financial affidavit with respect toa lawsuit that his former spouse beatrice kayian beatrice kayian lawsuit commenced against him in the family law division of the circuit_court of the 13th judicial circuit in and for hills- borough county florida 13th circuit_court in that affidavit mr kaylan sr represented inter alia that he had monthly expenses of dollar_figure which exceeded his monthly income of dollar_figure that the aggregate value of the mortgage notes that he owned -- - on certain time-shares was dollar_figure that the aggregate value of the key west condominiums that he owned was dollar_figure and that the liabilities on those two properties totaled dollar_figure mr kayian sr did not disclose the aruba bonds or his through tax_liability in the financial affidavit on or about date mr kayian sr executed and filed in the beatrice kayian lawsuit a notice that he had served answers to interrogatories which beatrice kayian had served on him on date in those answers mr kayian sr did not disclose the existence of the aruba bonds but did disclose inter alia that he owned the two key west condominiums that he owned the mortgage notes on certain time-shares that he had one insurance_policy with continental that he had one bank account with a balance of dollar_figure from which ms livingston was authorized to withdraw funds that he had an aggregate tax_liability for through in the amount of dollar_figure and that he was making monthly payments to four creditors as follows dollar_figure per month to the service and dollar_figure per month to each of three banks which had issued credit cards to him on or about date ms livingston checked mr kayian sr into a hospital because he was having trouble breath- ing ms livingston called mr kayian jr on the following day and informed him that she was leaving tampa although she had not told mr kayian sr of her plans to leave about two or three days later mr kayian jr told his father that ms livingston had left tampa on a date not disclosed by the record between around date and around date the hospital released mr kaylan sr for a couple of days mr kayian jr accompanied his father to his father's residence and retrieved the mail for him that mail included a social_security check in the amount of dollar_figure social_security check and a check from aruba with respect to the aruba bonds the social_security check was in such a large amount because mr kayian sr had applied late for his social_security_benefits and past due benefits were included in that check after a few days at home mr kayian sr was readmitted to the hospital on date the day before he died mr kayian sr executed a durable_power_of_attorney authorizing mr kaylan jr to act on his behalf by letter dated date which he did not sign mr kayian sr requested continen- tal to change the beneficiary of his continental group_life_insurance policy to mr kayian jr for final expenses mr kaylan sr 's continental group_life_insurance policy had a death_benefit of dollar_figure and was to pay interest from date of death by separate letter dated date which he did not sign mr kayian sr requested continental to change the beneficiary of his continental annuity_contract to his grandsons nicholaus kaylan and kenneth john kayian-beck and his granddaughter kaitlynn elizabeth kayian mr kayian sr 's continental annuity_contract had a cash_surrender_value of at least dollar_figure and was to pay interest from date of death by letter dated date which he did not sign mr kayian sr requested jackson national to change the beneficiary of his jackson national annuity_contract to his grandsons nicholaus kayian and kenneth john kayian-beck and his granddaughter kaitlynn elizabeth kayian mr kayian sr 's jackson national annuity_contract had an accumulation value and death_benefit of dollar_figure mr kaylan jr and robert kayian signed each of the foregoing letters as witnesses also on or about date mr kayian sr trans-- ferred to mr kayian jr initial transfer the aruba bonds valued at dollar_figure and the social_security check for dollar_figure collectively transferred properties and directed him to distribute the transferred properties to mr kayian sr 's children and grandchildren mr kayian sr 's directions mr kayian sr made the initial transfer for no consideration and without an exchange of reasonably equivalent value when mr kaylan sr made the initial transfer he was well aware and mr kaylan jr was aware generally of mr kayian sr 's through tax_liability and mr kayian sr was bound to know that the service would levy on his property in order to collect that liability at the time mr kayian sr made the initial transfer he was bound to know that he had incurred substantial medical_expenses since he entered the hospital on date after mr kayian sr made the initial transfer mr kayian jr pursuant to mr kayian sr 's directions distributed for no consideration and without an exchange of reasonably equivalent value a portion of the transferred properties valued at dollar_figure to a each of mr kayian sr 's remaining sons viz petitioner robert kayian kenneth v kayian and richard h kayian b his daughter viz karen kayian aubel and c two of his three grandchildren viz kenneth j kayian-beck and kaitlynn elizabeth kayian retained a portion of the transferred properties valued at dollar_figure and divided that portion equally and distributed for no consideration and without an exchange of reasonably equivalent value one-half of that retained portion valued at dollar_figure to mr kayian sr 's grandson viz mr kaylan jr 's son petitioner nicholaus kayian although ms livingston returned to tampa on the day of mr kaylan sr 's funeral she did not attend that funeral on that day ms livingston withdrew all of the funds from the joint bank accounts that she had with mr kayian sr she previously had taken mr kayian sr 's rolex wristwatch with her when she left tampa after he had been hospitalized ms livingston subse- quently sold that watch at a time not disclosed by the record after the initial transfer by mr kayian sr to mr kayian jr mr kaylan jr contacted the issuer of the aruba bonds about liquidating them however that issuer declined to do so at that time instead it made monthly payments to mr kayian jr with respect to the aruba bonds over approximately five to seven months until those bonds were paid in full on date jackson national and continental filed an interpleader action interpleader action in the u s district_court for the middle district of florida tampa division u s district_court to determine the person or persons entitled to the proceeds of the jackson national annuity_contract the continental annuity_contract and the continental group_life_insurance policy in date in a joint stipulation for entry of judgment and dismissal with respect to the interpleader action settlement stipulation ms livingston individually and as personal representative of mr kayian sr 's estate withdrew all claims against mr kayian jr and mr kayian sr 's three grandchildren regarding those contracts in an order dated date the u s district_court directed release of the interpled funds and ratified the settlement stipulation although ms livingston had agreed to have mr lanier serve as personal representative of mr kayian sr 's estate in the probate proceeding involving that estate he was not appointed as such because mr kayian sr 's family was unable to agree on how to handle that estate on date ms livingston was appointed personal representative of mr kayian sr 's estate in date probate of the intestate estate of mr kayian sr began probate proceeding in the probate division of the 13th circuit_court probate_court david m carr mr carr an attorney represented ms livingston both in her capacity as personal representative of that estate and in her individual capacity at some undisclosed time prior to date the two key west condominiums that mr kayian sr had owned were at risk of foreclosure because the mortgage loans thereon were in de- fault a final judgment of foreclosure dated date was entered by the circuit_court of the 16th judicial circuit in and for monroe county florida with respect to one of those condominiums and a supplemental summary_judgment of foreclosure dated date was entered by that court with respect to the remaining condominium by letter dated date to john p holsonback an attorney representing mr kayian jr in the probate proceeding mr carr inter alia made a formal demand that mr kayian jr return the aruba bonds the dollar_figure of social_security_benefits for which mr kayian sr received a check before he died and any other assets of mr kayian sr 's estate in the possession of mr kayian jr at a time not disclosed by the record mr carr filed on behalf of mr kayian sr 's estate a complaint in the probate_court commencing an action against mr kayian jr to recover certain property of mr kayian sr in the possession of mr kaylan jr including the aruba bonds any cash representing proceeds from the sale of such bonds bank accounts and other_property ms livingston in her capacity as personal representative of mr kayian sr 's estate filed in the probate proceeding an inventory of the assets of that estate dated date inventory that inventory listed inter alia the following properties of mr kayian sr 's estate that were in the pos- session control or knowledge of ms livingston and the fol- lowing estimated fair market values of such properties the two key west condominiums valued at dollar_figure the mortgage notes on certain time-shares valued at dollar_figure proceeds held by mr lanier in the amount of dollar_figure the aruba bonds valued at dollar_figure with a notation that ms livingston was currently investigating the value of those bonds and that the value might be reduced to dollar_figure the jackson national annuity_contract and the continental annuity_contract valued at dollar_figure and dollar_figure respectively and the continental group_life_insurance policy valued at dollar_figure ms livingston included the following statement regarding the two key west condominiums that were listed in the inventory the beneficiaries have advised the personal representa- tive that a judgment has been entered against the decedent that would act as a lien against these proper- ties and reduce the equity to zero additionally the irs may have a lien against the eguities of these properties ms livingston filed in the probate proceeding a statement regarding creditors that she executed on date to that statement was attached a schedule of creditors which showed the names and if known the addresses of all persons ascertained to have claims or demands against the estate and who have not filed a timely claim or who have not had their claim included in a personal rep- resentative's proof_of_claim filed in this proceeding xk kek the schedule of creditors listed the following creditors emergency physicians -- brandon brandon hospital smith kline beecham clinical lab ruffolo hooper assoc m d p a lewis e auerbach m d drs sheer ahean associates world omni financial_corporation nationsbank barnett mortgage company citicorp credit services pulmonary associates of brandon brandon diagnostic center bank of new york first union bankcard and internal_revenue_service on date the service filed a proof_of_claim in the probate proceeding for unpaid assessed taxes owed by mr kayian sr in the total amount of dollar_figure the service's claim was not paid in the probate proceeding on date mr carr filed a petition for at- torney's fees in the probate proceeding on date the probate_court issued an order with respect to that petition which awarded a partial attorney's fee of dollar_figure for the work that mr carr had performed on behalf of mr kayian sr 's estate and reasonable costs of dollar_figure both of which the probate_court directed be paid from the assets of mr kayian sr 's estate that order further stated that this award of attorney's_fees does not include any statutory_percentage to which mr carr is entitled on date the probate_court issued an order in the probate proceeding approving adopting and ratifying the stip- ulation and settlement agreement that had been entered into among ms livingston individually and as personal representative of mr kayian sr 's estate and robert kayian kenneth v kayian richard h kayian and karen kayian aubel that stipulation and settlement agreement inter alia provided that ms livingston and mr kayian sr 's estate agreed to withdraw claims against the interests of robert kayian kenneth v kayian richard h kayian and karen kayian aubel with respect to the transferred properties but not with respect to the interests of mr kayian jr and his son nicholaus kayian with respect to those prop- erties on date mr carr filed a notice of final accounting and petition for discharge in the probate proceeding that notice showed that most of the distributions and disburse- ments of mr kayian sr 's estate were made to pay ms livingston a family allowance as well as fees as personal representative of mr kayian sr 's estate attorney's_fees accounting fees and other costs and expenses on date the probate_court issued an order in the probate proceeding discharging ms livingston as the personal representative of mr kayian sr 's estate respondent issued separate notices of transferee_liability to petitioner robert kayian and petitioner nicholaus kayian respectively in which respondent determined that they are liable as transferees in amounts not exceeding dollar_figure and dollar_figure respectively plus interest thereon as provided by law for mr kayian sr 's unpaid tax_liability opinion we shall first address certain evidentiary matters at trial we admitted into evidence conditionally subject_to our ruling on admissibility certain evidence to which respondent objected respondent objects to the admission into evidence of para- graph stipulation and the exhibit referenced therein and paragraph stipulation and the exhibit referenced therein of the supplemental stipulation of facts that the parties filed in these cases the ground for respondent's objections is that those matters are inadmissible under rule of the federal rules of evidence fre petitioner concedes on brief and we find that stipulation and the exhibit referenced therein are inadmissible under fre consequently that stipulation and that exhibit shall be deemed stricken from the record in these cases stipulation describes the exhibit attached thereto that exhibit is a stipulation prepared by the united_states bank- ruptcy stipulation in a bankruptcy proceeding that mr kayian jr had commenced mr kayian jr 's bankruptcy proceeding in that bankruptcy stipulation the united_states agreed to withdraw a claim of transferee_liability against mr kaylan jr with respect to mr kayian sr 's unpaid tax_liability fre provides evidence of furnishing or offering or prom- ising to furnish or accepting or offering or promising to accept a valuable consideration in com- promising or attempting to compromise a claim which was disputed as to either validity or amount is not ad- missible to prove liability for or invalidity of the claim or its amount evidence of conduct or statements made in compromise negotiations is likewise not ad- missible this rule does not require the exclusion of - - any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations this rule also does not require exclusion when the evidence is offered for another purpose such as prov- ing bias or prejudice of a witness negativing a con- tention of undue delay or proving an effort to ob- struct a criminal investigation or prosecution respondent argues that the bankruptcy stipulation is ev- idence of a compromise by the united_states in mr kayian jr 's bankruptcy proceeding which petitioners in the instant cases want to use to establish that respondent's determinations against them are not valid consequently according to respondent that evidence is inadmissible under fre petitioners argue that fre does not apply to final judgments in judicial proceedings and that because stipulations entered in prior court proceedings have the preclusive effect of final judgments they are admissible in subsequent proceedings to prove liability for or invalidity of the claim that is the subject of the stipulation in support of their position petitioners rely on in re cluck bankr w d tex affd without published opinion 20_f3d_1170 5th cir and in re camp bankr bankr n d ohio we find in re cluck supra and in re camp supra on which petitioners rely to be distinguishable from the instant cases and their reliance on them to be misplaced moreover in each of those cases u s c sec_505 a prevented the bankruptcy court from relitigating the debtor's tax_liability for a particular taxable_year after this court had made a determina-- tion with respect to that debtor's tax_liability we agree with respondent that stipulation and the exhibit referred to therein are inadmissible under fre the advisory committee's note to fre states in pertinent part while the rule is ordinarily phrased in terms of offers of compromise it is apparent that a similar attitude must be taken with respect to completed compromises when offered against a party thereto 56_frd_183 stipulation and the exhibit ref- erenced therein are evidence of a completed compromise each petitioner claims that his liability as a transferee depends on harry kaylan jr 's status as a transferee and because the government is now barred from asserting transferee_liability against him petitioners can have no liability thus petition- ers are attempting to use stipulation and the exhibit refer- enced therein to establish the invalidity of respondent's deter- minations that petitioners are liable as transferees we con- clude that that evidence is inadmissible under fre conse- guently stipulation and the exhibit referenced in that stipulation shall be deemed stricken from the record in these cases on brief respondent makes no argument about the admissi- bility of the testimony of philip doyle mr doyle the attorney who represented the united_states in mr kayian jr 's bankruptcy continued we shall now address the transferee_liability issues pre- sented in these cases respondent bears the burden of showing that each petitioner is liable as a transferee of property of mr kaylan sr but not that mr kayian sr was liable for mr kayian sr 's unpaid tax_liability see sec_6902 rule d sec_6901 provides in pertinent part a method of collection --the amounts of the following liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with re- spect to which the liabilities were incurred income estate_and_gift_taxes ---- continued proceeding and who was responsible for preparation of the bank- ruptcy stipulation we admitted mr doyle's testimony into evidence conditionally subject_to our ruling on the admissibil- ity of stipulation and stipulation and the exhibits refer- enced therein on brief petitioners concede that mr doyle's testimony is inadmissible we conclude that mr doyle's testi- mony like stipulation and stipulation as well as the respective exhibits referenced therein is inadmissible under fre accordingly mr doyle's testimony shall be deemed stricken from the record in these cases assuming arguendo that stipulation and stipulation and the exhibits referenced in those stipulations were admissible mr doyle's testimony also would be admissible that testimony 1f admitted into the instant record would establish that the united_states was willing to enter into the bankruptcy stip- ulation because it concluded that it had not timely filed in the bankruptcy proceeding its claim against mr kayian jr that he is liable as a transferee of mr kayian sr 's outstanding tax_liability even if we had ruled differently on the evidentiary matters addressed herein such a ruling would not have affected our conclusions with respect to the transferee_liability issues in these cases - - a transferees ---the liability at law or in equity of a transferee of property-- of a taxpayer in the case of a tax imposed by subtitle a re- lating to income taxes h definition of transferee --as used in this section the term transferee includes donee heir legatee devisee and distributee the courts have recognized that sec_6901 does not create or define a substantive liability but merely provides a pro- cedure by which the government may collect from a transferee of property unpaid taxes owed by the transferor of the property 357_us_39 hagaman v com-- missioner t cc the existence and extent of a transferee's liability is determined under applicable state law see commissioner v stern supra pincite hagaman v commissioner supra pincite the parties agree that the applicable state law in these cases is the law of the state of florida petitioners argue however that under applicable florida law respondent must establish by clear_and_convincing evidence and not merely by a preponderance_of_the_evidence that petitioners are liable as transferees respondent counters that under applicable florida law the standard of proof is a pre- ponderance of the evidence we agree with respondent see -- - watson realty corp v quinn so 2d fla per curiam petitioners maintain that mr kayian jr is the initial transferee of certain assets of mr kayian sr and that they received certain of those assets from mr kayian jr petition- ers further maintain that if petitioners are liable for any portion of mr kayian sr 's unpaid income_tax liabilities it is as transferees of a transferee mr kayian jr according to petitioners it is the initial transfer from transferor mr kaylan sr to harry kayian jr that must be ex- amined to determine whether harry kayian jr was a transferee at law or in equity if he was a trans-- feree at law or in equity then petitioners may be held liable as transferees of a transferee to the extent of the assets of mr kayian sr that they received respondent argues that whether petitioners received the transferred properties as transferees of a transferor mr kayian sr or as transferees of a transferee mr kaylan jr is irrelevant for purposes of determining their respective liabilities in these cases respondent further contends that the record in this case sic supports a finding that harry kayian jr while himself a transferee was a conduit complying with his father's direct instruc-- tions that he was transferring his property to his children and grandchildren via his son present at the time harry kayian jr who was also the eldest child accordingly the record supports a finding that each recipient of the transferred property was a direct transferee of the transferor harry kayian sr rather than a transferee of a transferee harry kaylan jr on the record before us we agree with respondent and find that petitioners are the direct transferees from mr kayian sr of the respective portions of the transferred properties that they received nevertheless we shall examine only the initial transfer from mr kayian sr to mr kayian jr as petitioners request since our examination of that transfer resolves the transferee_liability issues in these cases the parties agree that in determining whether mr kayian jr is a transferee at law or in equity and therefore whether petitioners are liable as transferees for mr kayian sr 's unpaid tax_liability we must consider the application of the fraudulent conveyance law of florida set forth in fla stat ann sec west fla stat ann sec or florida fraudulent transfer statute and fla stat ann sec west relating to constructively fraudulent transfers we shall address only the applicability of the florida fraudulent transfer statute to the initial transfer because our consideration of that statute disposes of the trans-- feree liability questions presented the florida fraudulent transfer statute provides in per- tinent part a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor's claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation - - a with actual intent to hinder delay or defraud any creditor of the debtor in determining actual intent under paragraph a consideration may be given among other fac-- tors to whether a the transfer or obligation was to an insider b the debtor retained possession or control of the property transferred after the transfer c the transfer or obligation was dis- closed or concealed d before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit e the transfer was of substantially_all the debtor's assets the debtor absconded g the debtor removed or concealed assets h the value of the consideration re- ceived by the debtor was reasonably equiv- alent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred j the transfer occurred shortly before or shortly after a substantial debt was in- curred k the debtor transferred the essential assets of the business to a lienor who trans- ferred the assets to an insider of the debtor fla stat ann sec and the language of the florida fraudulent transfer statute makes it clear that in determining whether a transfer is made with the actual intent to hinder delay or defraud any creditor of the debtor fraudulent intent we may consider factors badges_of_fraud other than those set forth in fla stat ann sec a through k see fla stat ann sec see also 119_f3d_1485 11th cir moreover in determining whether a transfer is made with a fraudulent intent we must take into account 'the particular facts sur- rounding the conveyance ' and avoid determining in a vacuum the presence or absence of a debtor's actual intent to hinder or delay a creditor id pincite9 quoting kirk v edinger so 2d fla dist ct app furthermore although a single badge of fraud may only create a suspicious circumstance and may not constitute the requisite fraud to set_aside a conveyance several of them when considered to- gether may afford a basis to infer fraud id pincite quoting johnson v dowell so 2d fla dist ct app we have recognized that in florida existing creditors have the benefit of a presumption of fraudulent intent where the conveyance is voluntary e for no consideration and there is a close relationship between the transferor and the transferee hagaman v commissioner t c pincite see 743_fsupp_851 s d fla petitioners concede that there was a close relationship father son between mr kayian sr and mr kayian jr see fla stat ann sec a that the initial transfer was for no consideration fla stat ann sec h that florida law permits courts to indulge in a presumption that the presence of these two particular badges_of_fraud ie a transfer of assets to a family_member for no consideration are evidence of actual intent to hinder delay or defraud creditors see hagaman v commissioner supra pincite advest inc v rader supra pincite and that petitioners bear the burden of rebutting any such presumption see hagaman v commissioner supra advest inc v rader supra we find on the record in these cases that a presumption exists under the florida fraud- ulent transfer statute that mr kayian sr made the initial transfer with a fraudulent intent petitioners contend that if we were to find under the florida fraudulent transfer statute that a presumption exists that mr kayian sr made the initial transfer with a fraudulent intent they have rebutted such a presumption according to petitioners -- - harry kaylan sr was a victim of lung cancer on or about date his wife nancy livingston took transferor mr kayian sr to the hospital because he was having trouble breathing instead of staying with transferor for his final days she went home packed her things called his son harry kayian jr to tell him she was leaving town and she de- parted when harry kayian jr told his father the transferor that his wife was gone it broke his fa- ther's heart a few days later the transferor know- ing he had no will and knowing he was near death had a long discussion with his sons harry jr and robert about his wife's departure during that conversation transferor told his sons that he wanted to leave a small legacy for each of his chilren sic and grand- children he told them that he was giving his aruba retirement bond in bearer form and a social_security check that he recently received to harry jr to divide among transferor's children and grandchildren he stated that he did not want his wife to receive those assets because she deserted him in his final days x transferor's sole intention was to leave his children and grandchildren a small legacy that his estranged wife could not reach the following day the transferor died at the time of the transfer to harry kayian ujr more than two years had elapsed since the transferor incurred his tax obligations approximately one year had elapsed since he contracted lung cancer yet he had transferred no assets to his children or grand- children during that period it was only when his wife left him to die alone that he made this transfer x surely these facts surrounding this par- ticular transfer show the transferor's intent in making the transfer and negate any possible inference or presumption that this transfer was made to hinder delay or defraud creditors the transferor made this transfer for the sole purpose of insuring that each of his children and grandchildren would receive a small legacy that his estranged wife could not get respondent counters that the actual intent of harry kayian sr is best deter- mined based on the entire record in this case sic - - which evidences harry kaylan sr 's consistent intent to evade payment of taxes over a period of years con- cluding with the initial transfer on date sic as early as years prior to the transfer harry kaylan sr had decided not to pay his income taxes and to take any affirmative steps necessary to evade such payment including hiding assets lying to his return-preparer and to the government and preparing and executing false financial statements under oath for submission to the government and to the courts x the initial transfer on date sic was one more step in furtherance of and consistent with harry kaylan sr 's intent to evade payment of his taxes petitioners have not shown that harry kayian sr 's sole intention in effecting the subject trans-- fers was to provide a legacy for his heirs even if harry kaylan sr had made the transfers with a desire to provide a legacy for his heirs such an intention is consistent with the proof in this case sic of his actual intent to hinder delay or defraud the gov- ernment's attempts to collect the transferred property to satisfy his tax_liabilities and sic does not negate the proof of such intent to hinder delay or defraud cf 760_f2d_1366 2d cir cert denie474_us_825 citation omitted in the context of criminal intent to defraud the government one cannot escape liability by showing that the intent to defraud was merely incidental to some other action which consti- tuted the primary motivation to support their position about mr kayian sr 's intent in making the initial transfer petitioners rely on the testimony of ms livingston and mr kayian jr based on the record in these cases and our observation of those witnesses we believe that there are ill feelings and an adversarial relationship between ms livingston and mr kayian jr we have serious reservations about the reliability of material aspects of the testimony of ms livingston and the testimony of mr kayian jr and we shall not rely on the testimony of either witness to establish inter alia mr kayian sr 's intent in making the initial transfer on the record before us we find that petitioners have failed to es- tablish that mr kayian sr 's sole intention was to leave his children and grandchildren a small legacy that his estranged wife could not reach assuming arguendo that petitioners had established that a motive of mr kayian sr in giving the transferred properties to mr kayian jr was to ensure that mr kayian sr 's children and grandchildren and not ms livingston received those properties we nonetheless find on the instant record that petitioners have failed to rebut the presumption which we have found exists under the florida fraudulent transfer statute that mr kayian sr made that transfer with a fraudulent intent in so finding we have given consideration not only to the badges_of_fraud viz the initial transfer was made to an insider see fla stat ann sec a and for no consideration see fla stat ann sec h which give rise to that presumption but also to other badges_of_fraud established by the record in these cases we note that although petitioners claim that mr kayian sr had a long discussion with his sons harry jr and robert one of the petitioners herein about his wife's departure they did not call petitioner robert kayian as a witness at the trial in these cases -- - including the following on date due to the failure of mr kayian sr to pay in full his tax_liability the service recorded a notice_of_federal_tax_lien in an amount totaling dollar_figure in hillsborough county florida on date mr stephens sent mr kayian sr a final notice of intention to levy with respect to the respective taxes that were shown due in the and joint returns that mr kayian sr and ms livingston had submitted to the service on date mr kayian sr withdrew his through amended offer-in-compromise and his and ms livingston's amended offer-in-compromise at the time of the initial transfer mr kayian sr was well aware and mr kayian jr was aware generally of mr kayian sr 's through tax_liability and mr kayian sr was bound to know that the service would levy on his property in order to collect that liability see fla stat ann sec d mr kayian sr did not disclose in mr kayian sr 's form 433-a or in discussions with the service that he owned the aruba bonds nor did he disclose in that form or those discussions that he was receiving payments with respect to those bonds which started around august tt is noteworthy that a number of the badges_of_fraud identified in the florida fraudulent transfer statute could have no application here because mr kayian sr died the day after he made the initial transfer of the transferred properties to mr kayian jr -- -- when the service was attempting to collect mr kayian sr 's unpaid tax_liability as well as mr kayian sr and ms livingston's joint and tax_liability mr kayian sr thus concealed assets from the service ’ see fla stat ann sec g although mr kayian sr 's liability for tax due for each of the years through arose on the date on which his return for each such year was required to be filed mr kayian sr 's tax_liability for each of those years was not guantified until after the service summoned him in early date with respect to his taxable years through and he prepared and submitted to the service_returns for those years on date date and date respectively those returns showed taxes due and respondent assessed those taxes plus applicable additions to tax and interest on date date and date respectively in addition on date and date respectively mr kayian sr and ms livingston submitted to the service joint returns for and which showed taxes due when mr kayian sr gave the transferred properties to mr kayian jr he was well aware on the record before us we reject petitioner's contention that mr kayian sr did not disclose the aruba bonds to the service because he thought those bonds were worthless ‘tt is also noteworthy that in answers to interrogatories and in a financial affidavit both of which he prepared with respect to the beatrice kayian lawsuit mr kayian sr did not disclose that he owned the aruba bonds -- - of his through tax_liability and he was bound to know that the service would levy on his property in order to collect that liability moreover at the time of the initial transfer mr kayian sr was bound to know that he had incurred substan- tial medical_expenses since he entered the hospital on date indeed in a statement regarding creditors that ms livingston filed in the probate proceeding around the end of date many of the creditors that she listed were physicians and medical facilities see fla stat ann sec jj the effect of mr kayian sr 's having made the initial transfer was at a minimum to hinder and delay and at a max- imum to avoid the collection by the service of mr kayian sr 's unpaid tax_liability see general trading inc v yale materials handling corp f 3d pincite9 the courts must avoid determining in a vacuum the presence or absence of a debtor's actual intent to hinder or delay a creditor based on our examination of the entire record in these cases we find that respondent has established a presumption under the florida fraudulent transfer statute that mr kayian sr made the initial transfer with a fraudulent intent within the meaning of that statute and that petitioners have failed to rebut that presumption we hold that robert kayian and nicholaus seven without regard to the presumption established on the continued kayian are liable as transferees in amounts not exceeding dollar_figure and dollar_figure respectively plus interest therein as provided by law for mr kayian sr 's unpaid tax_liability to reflect the foregoing decisions will be entered for respondent continued instant record by the florida fraudulent transfer statute we find on that record that mr kayian sr made the initial trans- fer with a fraudulent intent within the meaning of the florida fraudulent transfer statute in making our various findings under the florida fraudulent transfer statute we have considered all of the arguments and contentions of petitioners with respect to that statute that are not addressed herein and we find them to be without merit
